In a habeas corpus proceeding, the petitioner appeals from (1) a judgment of the Supreme Court, Kings County (Shaw, J.), dated June 23, 1999, which, inter alia, denied his petition and dismissed the proceeding, and enjoined him from filing any fur- ther proceedings in a court of the State of New York regarding his son Darrick McReynolds without first obtaining permission of the court, and (2) an order of the same court (Bayne, J.), dated May 25, 2004, which denied his motion, inter alia, for permission to file further proceedings concerning his son Dar- rick McReynolds.
Ordered thatthe appeal from the judgment is dismissed, without costs or disbursements; and it is further, Ordered that
Ordered thatthe order is affirmed, without costs or disburse- ments.
As therespondents correctly contend, the appeal from the judgment must be dismissed as untimely taken (see CPLR 5513 [a]; Matter of Eagle Ins. Co. v Soto, 254 AD2d 483 [1998]). The appellant was mailed a copy of the judgment and written notice of its entry in January 2000, but did not take this appeal until May 2004. The appellant’s mere denial of receipt was insuf- ficient to rebut the presumption of proper mailing raised by the respondents’ evidence (see Kihl v Pfeffer, 94 NY2d 118 [1999]). 118 [1999]).
*439The Supreme Court properly denied the appellant’s motion, inter alia, for permission to file further proceedings concerning his son Darrick McReynolds (see Broten v Finkelstein, 235 AD2d 513, 514 [1997]; Murray v National Broadcasting Co., 214 AD2d 708, 712 [1995]).
The appellant’s remaining contentions are without merit. Adams, J.E, Ritter, Mastro and Rivera, JJ., concur.